Citation Nr: 0027456	
Decision Date: 10/17/00    Archive Date: 10/26/00

DOCKET NO.  99-10 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an increased evaluation for post traumatic 
stress disorder (PTSD), currently evaluated as 30 percent 
disabling.

2.  Entitlement to an increased evaluation for diabetes 
mellitus, currently evaluated as 20 percent disabling.

3.  Entitlement to an increased evaluation for bilateral 
hearing loss, currently evaluated as 50 percent disabling.

4.  Entitlement to an increased evaluation for varicose 
veins, currently evaluated as 20 percent disabling.

5.  Entitlement to an increased evaluation for lumbosacral 
strain, currently evaluated as 10 percent disabling.

6.  Entitlement to a total evaluation for individual 
unemployability due to service connected disability.


REPRESENTATION

Appellant represented by:	Richard A. LaPointe


ATTORNEY FOR THE BOARD

Michael F. Bradican, Counsel


INTRODUCTION

The veteran served on active duty from June 1958 to July 
19768.

This case arises before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of March 1999, from 
the Jackson, Mississippi, Regional Office (RO) of the 
Department of Veterans Affairs (VA).


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.

2.  The veteran's PTSD is primarily manifested by intrusive 
recollections of combat, depression, nightmares, and sleep 
disturbances.

3.  The veteran's diabetes mellitus is managed by restricted 
diet and insulin without regulation of activities or 
hospitalization.

4.  The veteran's bilateral hearing loss disability is 
currently manifested by mild sloping to profound 
sensorineural hearing loss in the right ear, and mild sloping 
to severe sensorineural hearing loss in the left ear.

5.  The veteran's lumbar spine disorder is manifested by X-
ray evidence of degenerative disc disease, with complaints of 
pain and recurring attacks, but with normal range of motion, 
no evidence of sensory loss or motor weakness and no 
objective evidence of recurring attacks.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent 
for PTSD are not met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 3.321, 4.126 Diagnostic Code 9411 (1999).

2.  The criteria for an evaluation in excess of 20 percent 
for diabetes mellitus are not met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 3.321, 4.7, 4.119, Diagnostic Code 
7913 (1999).

3.  The criteria for an increased evaluation for a bilateral 
hearing loss disability are not met.  38 U.S.C.A. §§ 1155, 
1160(a) (West 1991 & Supp. 1999); 38 C.F.R. §§ 4.85, 4.86, 
4.87, Diagnostic Codes 6100, 6101 (1998) (1999).

4.  The criteria for an increased evaluation for a low back 
disorder, in excess of 10 percent are not met. 38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321, 4.71 
Diagnostic Codes 5292, 5293, 5295 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Generally, claims for increased evaluations are well grounded 
where the claimant asserts that a higher rating is justified 
due to an increase in severity.  Proscelle v. Derwinski, 2 
Vet. App. 629, 632 (1992).  Disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  The percentage ratings in 
the SCHEDULE FOR RATING DISABILITIES represent as far as can 
practicably be determined the average impairment in earning 
capacity resulting from such disabilities and their residual 
conditions in civil occupations.  38 C.F.R. § 4.1 (1999).

Each disability must be considered from the point of view of 
the veteran working or seeking work.  38 C.F.R. § 4.2 (1999).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).

1.  PTSD, currently evaluated as 30 percent disabling.

Entitlement to service connection for PTSD was granted via a 
rating decision of May 1998.  An evaluation of 30 percent was 
assigned.  

A review of the evidence of record shows that the veteran 
underwent a VA examination for PTSD in August 1997.  He gave 
a history of one year of outpatient psychiatric treatment in 
1996 at Ft. Ord.  He stated that he had been nervous and 
tense and was hearing voices through the night, having 
nightmares, and had difficulty sleeping.  

He complained of being nervous and tense, impatient, and 
having difficulty sleeping without medicine because of dreams 
of combat.  He stated that he had experienced auditory 
hallucinations as recently as one week prior to examination, 
described as someone calling his name.  He denied visual 
hallucinations.  He admitted to a remote history of homicidal 
thoughts but denied attempts to harm others.  It was noted 
that he had attempted suicide by hanging one month prior to 
examination.  He stated that he earns a living by picking up 
bottles and trash along highways and that he lives alone.  He 
admitted to thinking about combat all the time.  He stated 
that he avoids movies that deal with combat, and he avoids 
discussing the war with other veterans.  Sudden loud noises 
such as firecrackers and thunder scare him and make him think 
of artillery exploding.  He avoids crows of people and is 
bothered by helicopters.  He becomes angry when he encounters 
Vietnamese in public because he believes they have moved in 
his area.

Mental status evaluation showed he was appropriately dressed 
and adequately groomed.  He exhibited no unusual motor 
activity.  His speech was fluent without flight of ideas or 
looseness of associations.  His mood was anxious as was his 
affect.  He denied hallucinations and expressed no 
identifiable delusions.  He denied homicidal or suicidal 
thoughts.  He was precisely oriented to person, place, 
situation and time.  Remote, recent and immediate recall were 
good.  Judgment to avoid common danger was good.  His 
abstraction ability was adequate.  Insight was fair.  
Diagnosis was PTSD.  

The report of a VA PTSD examination, conducted in January 
1999, shows the veteran complained of being upset, hyper and 
nervous.  He reported that he had difficulty sleeping and was 
up every 1-1 1/2 hours due to nightly dreams of combat.  He 
ruminates about combat all the time, but avoids combat movies 
and discussing combat with other veterans.  Sudden loud 
noises scared him and made him think of artillery exploding.  
He avoided crowds of people and the sounds of planes and 
helicopters bothered him a lot.  He had been married for 31 
years but had been separated since 1993 and now lived alone.  
He had left his employment with the county road department 
due to problems with his back, knees, and legs.

On mental status examination the veteran was appropriately 
dressed and adequately groomed.  He exhibited no unusual 
motor activity.  Speech was spontaneous and fluent with no 
flight of ideas or looseness of associations.  Mood was 
anxious as was his affect.  He denied hallucinations.  He 
expressed no identifiable delusions.  He denied homicidal and 
suicidal thoughts.  He was precisely oriented to person, 
place, situation and time.  Remote and recent memory were 
adequate.  Immediate recall was mildly impaired.  He was 
estimated to be of average intelligence.  Judgment to avoid 
common danger was good.  Abstracting ability was adequate and 
insight was fair.  The veteran's Global Assessment of 
Functioning (GAF) was estimated to be 60.  The diagnosis was 
PTSD.

VA outpatient treatment records, dated in August 1999, show 
the veteran's sister stating that he was in decline; 
describing him as depressed, anxious, irritable, and mean.  
He reported nightmares and thoughts of his friends dying in 
combat.  Mental status evaluation showed he was alert and 
cooperative.  He was sad and teary eyed.  His mood was 
depressed and affect was appropriate.  He would not admit to 
suicidal or homicidal ideation but hesitated when asked.  He 
denied hallucinations and delusions.  His insight was 
limited.  The diagnosis was PTSD and depression.

Under the criteria for rating mental disorders a 50 percent 
evaluation is assigned for occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 30 percent evaluation is assigned for occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  38 C.F.R. § 4.130, Diagnostic 
Code 9411.

A review of the evidence of record fails to show 
symptomatology such as flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; or impaired abstract 
thinking.  The evidence shows the veteran's PTSD is primarily 
manifested by disturbing thoughts of combat, nightmares, and 
sleep disturbances.  The most recent VA examinations failed 
to show any signs of hallucinations or delusions.  The 
veteran has consistently denied homicidal and suicidal 
ideation.  The veteran reported leaving his most recent 
employment due to physical problems.  The Board concludes 
that the severity of his PTSD symptomatology is more 
consistent with the 30 percent evaluation currently in 
effect.

2.  Diabetes Mellitus, currently evaluated as 20 percent 
disabling.

Entitlement to service connection for Diabetes Mellitus was 
granted via a rating decision of September 1985.  An 
evaluation of 20 percent was assigned.

A review of the evidence of record shows the veteran 
undergoing a VA general medical examination in April 1996.  
It was noted that he had been diagnosed as a diabetic in 1970 
or 1971.  He was noted to be on insulin, with 22 units AM and 
10 units PM.  He did not follow any specific diet, but 
watched sweets and fats in his diet.  He did not have any 
polydipsia but did complain of polyuria.  Diagnosis was 
insulin dependent Diabetes Mellitus.

VA outpatient treatment records dated in July 1997 noted the 
veteran's fasting blood sugar level was 347.  He was 
instructed to increase his insulin dose to 25 units AM and 20 
units PM.  

The report of a VA Diabetes Mellitus examination, conducted 
in January 1999, shows the veteran using 30 units AM and 20 
units PM.  He reported that he has a glucometer but that he 
doesn't know how to use it, and therefore did not know what 
his glucoses were running.  He reported that he tried to 
follow a low calorie, low sugar, low starch and fat diet.  He 
complained of increased thirst and polyuria.  He complained 
of some weak and shaky and nervous spells associated with a 
dry mouth.  This occurred approximately three times a week.  
He reported eating candy or drinking orange juice for relief.  
He reported a good appetite, stating he eats all the time, 
even throughout the night.  He complained of some numbness 
below the knees, and stated that his feet stay cold at night.

Physical examination showed decreased pinprick in a stocking 
glove type pattern.  Reflexes were 2+ and equal throughout 
except for 1+ at Achilles.  Glucose was noted to be "high" 
at 277.  The diagnosis was Diabetes Mellitus.

In February 1999 the veteran was afforded a VA eye 
examination in response to complaints regarding a claimed eye 
disorder secondary to his service connected Diabetes 
Mellitus.  The examiner commented that the veteran had a 
basically normal eye examination, with no signs of diabetic 
retinopathy present.  There was mild allergic conjunctivitis 
signs present for which the veteran was recommended over the 
counter allergy medications.  The impression given was mild 
astigmatism of the right eye as well as presbyopia and mild 
allergic conjunctivitis of both eyes.  

Diabetes mellitus is rated pursuant to 38 C.F.R. § 4.119, 
Diagnostic Code 7913.  Diagnostic Code 7913 provides for a 20 
percent evaluation is warranted for diabetes mellitus 
requiring insulin and restricted diet or an oral hypoglycemic 
agent and restricted diet.  Diabetes mellitus requiring 
insulin, restricted diet, and regulation of activities 
warrants a 40 percent evaluation.  See 38 C.F.R. § 4.119, 
Diagnostic Code 7913 (1999).

A 60 percent evaluation is warranted for diabetes mellitus 
requiring insulin, restricted diet, and regulation of 
activities with episodes of ketoacidosis or hypoglycemic 
reactions requiring one or two hospitalizations per year or 
twice a month visits to a diabetic care provider, plus 
complications that would not be compensable if evaluated 
separately.  Diabetes mellitus requiring more than one daily 
injection of insulin, restricted diet, and regulation of 
activities (avoidance of strenuous occupational and 
recreational activities) with episodes of ketoacidosis or 
hypoglycemic reactions requiring at least three 
hospitalizations per year or weekly visits to a diabetic care 
provider, plus either progressive loss of weight and strength 
or complications that would be compensable if separately 
evaluated, warrants a 100 percent evaluation.  See 38 C.F.R. 
§ 4.119, Diagnostic Code 7913 (1999).

A review of the evidence of record shows a long history of 
Diabetes Mellitus with a requirement for increasing amounts 
of insulin for control.  The record does not, however, show 
any medical recommendation of regulation of activities, or 
episodes of ketoacidosis or hypoglycemic reactions requiring 
hospitalization.  The Board concludes that the veteran's 
Diabetes Mellitus disability most nearly approximates the 
criteria for the presently assigned 20 percent evaluation.

3.  Bilateral hearing loss, currently evaluated as 50 percent 
disabling.

The severity of hearing loss is ascertained, for VA rating 
purposes, by application of the criteria set forth in 38 
C.F.R. § 4.87 of the Schedule.  Under these criteria, the 
degree of disability for bilateral service-connected hearing 
loss disability is determined by application of a rating 
schedule that establishes 11 auditory acuity levels, ranging 
from Level I (for essentially normal acuity) through Level XI 
(for profound deafness).  38 U.S.C.A. § 1155 (West 1991 & 
Supp. 1999); 38 C.F.R. Part 4, §§ 4.85, 4.86, 4.87, 
Diagnostic Code 6100 (1999).  The Court has held that 
"[a]ssignment of disability ratings for hearing impairment 
are derived by a mechanical application of the rating 
schedule to the numeric designations assigned after 
audiometric evaluations are rendered."  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).

The Board notes that during the pendency of the veteran's 
appeal, the criteria for evaluating ear disabilities were 
amended effective June 10, 1999.  The United States Court of 
Appeals for Veterans Claims, formerly the United States Court 
of Veterans Appeals, (Court) has held that for the purpose of 
appeals, where the law or regulation changes after a claim 
has been filed or reopened but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to the appellant should be applied unless provided 
otherwise by statute.  Karnas v. Derwinski, 1 Vet. App. 308, 
312-313 (1991).  Therefore, the Board will evaluate the 
veteran's symptomatology pursuant to both the criteria in 
effect prior to June 10, 1999 and the criteria in effect 
subsequent to that date, to determine which may be more 
favorable to the veteran.

The Board notes that where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  The most recent VA audiological examination of the 
veteran's hearing acuity, dated in January 1999, shows that 
the pure tone thresholds were 30, 40, 85, 90, and 90 decibels 
in the right ear at 500, 1000, 2000, 3000, and 4000 hertz.  
The four frequency average pure tone decibel loss (at 1000, 
2000, 3000, and 4000 hertz) was 76.25 decibels in the right 
ear.  Pure tone thresholds were measured at 30, 50, 90, 80, 
and 80 decibels in the left ear at 500, 1000, 2000, 3000, and 
4000 hertz.  Four frequency average pure tone decibel loss 
was 75 decibels in the left ear.  This report also shows that 
speech recognition was 64 percent in the right ear and 48 
percent in the left ear.  The diagnosis was mild sloping to 
profound sensorineural hearing loss in the right ear, and 
mild sloping to severe sensorineural hearing loss in the left 
ear.  

Under the criteria currently in effect in the Schedule, the 
veteran's hearing loss is assigned Level VII for the right 
ear and Level IX for the left ear.  38 C.F.R. § 4.85, Table 
VI (1999).  This degree of bilateral hearing loss, as 
determined by the Schedule, warrants the assignment of a 50 
percent disability evaluation.  38 C.F.R. § 4.85, Table VII, 
Diagnostic Code 6100 (1999).  A higher rating is not 
warranted even after consideration of the provisions of 
38 C.F.R. § 4.86(a) and (b) (1999).  

Similarly, under the criteria in effect prior to June 10, 
1999, the veteran's hearing loss is assigned Level VII for 
the right ear and Level IX for the left ear.  38 C.F.R. 
§ 4.87, Table VI (1998).  This degree of bilateral hearing 
loss disability, as determined by the Schedule, also warrants 
assignment of a 50 percent disability evaluation.  38 C.F.R. 
§ 4.87, Table VII, Diagnostic Code 6101 (1998).  

The Board accordingly finds that the preponderance of the 
evidence is against the veteran's claim for an increased 
evaluation for bilateral hearing loss disability.  

4.  Lumbosacral strain, currently evaluated as 10 percent 
disabling.

The report of an April 1996 VA joints examination shows the 
veteran complained of episodes of low back pain which last 
about four days and occur every four to five months.  He 
denied sphincter dysfunction.  He reported that the low back 
pain is limited to his lower back and does not radiate into 
either lower extremity.  He reported occasional numbness in 
both legs.

Physical examination showed he stood erect without pelvic 
obliquity or scoliosis.  He had the following range of 
motion, flexion to 45 degrees, extension to 40 degrees, right 
lateral bending to 25 degrees, and left lateral bending to 25 
degrees.  He was tender over the spinous process of L5.  
Straight leg raising was painless to 90 degrees bilaterally.  
Neurologic examination showed deep tendon reflexes were 
active and equal in the knees and ankles bilaterally.  He 
walked on his heels and toes without difficulty.  He could 
squat and arise from a squatting position without assistance.  
The examiner could detect no motor weakness or sensory loss 
in the lower extremities.  The impression given was low back 
pain.

Outpatient treatment reports from April 1998 to July 1999 are 
negative for treatment of a low back disorder.  The report of 
a VA spine examination, conducted in January 1999, shows the 
veteran complained that his back is gradually getting worse.  
He complained of pain localized in the lower lumbar area.  He 
stated that hit hurts most of the time and is aggravated by 
sitting but also hurts when walking.

Physical examination showed he stood erect with a level 
pelvis and no scoliosis.  He had the following range of 
motion of the lumbar spine, flexion of 50 degrees, extension 
of 20 degrees, right lateral bending of 20 degrees, left 
lateral bending of 20 degrees.  The examiner commented that 
this was a normal range of motion for a patient of the 
veteran's age.  Straight leg raising was painless to 90 
degrees.

Neurological examination showed deep tendon reflexes were 
active and equal in the knees and ankles.  He walked on his 
heels and toes without difficulty.  He could squat and arise 
from a squatting position without assistance.  The examiner 
stated that he could detect no motor weakness or sensory loss 
in the lower extremities.  There was no evidence of atrophy 
present.

X-ray examination revealed moderate narrowing of the L5-S1 
disc space with large osteophytes.  Smaller osteophytes were 
noted at L4-5.  There was some irregularity of the inferior 
apophysis of L3 suggestive of an old apophysitis.  The 
impression given was degenerative disc disease of the lumbar 
spine.

A 10 percent evaluation is assigned under 38 C.F.R. § 4.71 
Diagnostic Code 5292 for slight limitation of motion of the 
lumbar spine, 20 percent is assigned for moderate limitation 
of motion, and 40 percent is assigned for severe limitation 
of motion.  The report of the most recent examination has 
shown an opinion that the veteran has a normal range of 
motion.  The evidence does not support an increased 
evaluation under Diagnostic Code 5292.  

A 10 percent evaluation is assigned under 38 C.F.R. § 4.71 
Diagnostic Code 5293 for mild intervertebral disc syndrome 
(IVDS).  A 20 percent is assigned for a moderate condition 
with recurring attacks.  The objective evidence of record 
shows the veteran with no sensory loss or motor weakness 
detected.  He has a normal range of motion.  Reflexes were 
active and equal in the lower extremities.  Although he has 
complained of attacks which occur ever four to five months, 
the evidentiary record does not contain evidence regarding 
the severity of these attacks.  The objective medical 
evidence does not support a finding that the veteran has a 
moderate intervertebral disc syndrome with recurring attacks, 
particularly in the absence of any significant abnormal 
neurological findings.  

A 20 percent evaluation is assigned for lumbosacral strain 
when it is manifested by muscle spasm on extreme forward 
bending and loss of lateral spine motion, unilateral, in the 
standing position; a 10 percent evaluation is assigned when 
it is manifested by characteristic pain on motion; and a 
noncompensable evaluation is assigned when it is manifested 
by slight subjective symptoms only.  38 C.F.R. § 4.71a, 
Diagnostic Code 5295.  However, as the evidence does not show 
that the appellant has muscle spasm on extreme forward 
bending and loss of lateral spine motion associated with his 
lumbar spine disorder, an evaluation greater than 10 percent 
is not warranted for his lumbar spine disability on the basis 
of lumbosacral strain.  

In conclusion, the Board finds that the veteran's back 
disability is currently manifested by X-ray evidence of 
degenerative disc disease, with complaints of pain and 
recurring attacks, but with normal range of motion, no 
sensory loss or motor weakness, and no objective evidence of 
recurring attacks.  There is, therefore, no basis for an 
increased evaluation, in excess of the currently assigned 10 
percent.

In addition, the record does not reflect any request by the 
veteran that the question of entitlement to increased ratings 
be referred to the RO for consideration by the appropriate VA 
officials as to whether "extraschedular" evaluations under 38 
C.F.R. § 3.321(b)(1) (1999) can be assigned, nor does the 
record reflect the presence of any exceptional or unusual 
disability picture that would compel any such referral with 
regard to impairment resulting from the disorders at issue.  
See Floyd v. Brown, 9 Vet. App. 88 (1996).


ORDER

Entitlement to an increased evaluation for PTSD, in excess of 
30 percent, is denied.

Entitlement to an increased evaluation for diabetes mellitus, 
in excess of 20 percent, is denied.

Entitlement to an increased evaluation for bilateral hearing 
loss, in excess of 50 percent, is denied.

Entitlement to an increased evaluation for a low back 
disability, in excess of 10 percent, is denied.


REMAND

With regard to the veteran's claim for an increased 
evaluation for varicose veins, the Board notes that 
entitlement to service connection for varicose veins was 
granted via a rating decision of December 1978.  An 
evaluation of noncompensable was assigned.  This evaluation 
was increased to 20 percent by a rating decision of September 
1985.

On VA examination of the veteran's varicose veins in April 
1996 he complained that his veins are worse and that they 
were "popping out more and busting up".  He complained of 
swelling at night.  Examination revealed a serpentine vein 
with a maximum diameter of 1.5 cm. on the anterolateral 
aspect of his left leg, below the knee.  There was a dilated 
serpentine vein with a maximum diameter of 6 mm. on the 
anteromedial aspect of his right leg, below the knee.  There 
was no dilation of the greater saphenous vein itself, and no 
edema or ulceration.  

On VA examination in January 1999 the veteran complained that 
his legs ache all the time and that they tingled, especially 
at night.  Examination showed a serpentine vein in the 
anterolateral aspect of his left leg.  He had eczema but no 
pigmentation or ulceration.  There was a trace of edema.  

Varicose veins are currently evaluated pursuant to the 
criteria found in Diagnostic Code 7120 of the Schedule.  38 
C.F.R. § 4.104 (1999).  Under those criteria, a 
noncompensable rating is warranted for asymptomatic palpable 
or visible varicose veins.  A rating of 10 percent is 
warranted where the evidence shows intermittent edema of the 
extremity or aching and fatigue in the leg after prolonged 
standing or walking, with symptoms relieved by elevation of 
the extremity or compression by hosiery.  A rating of 20 
percent is warranted where the evidence shows persistent 
edema, incompletely relieved by elevation of the extremity, 
with or without beginning stasis pigmentation or eczema.  A 
40 percent is warranted if there is persistent edema and 
stasis pigmentation or eczema, with or without intermittent 
ulceration.  38 C.F.R. § 4.104 (1999).  Those evaluations are 
for involvement of a single extremity.  If more than one 
extremity is involved, each extremity shall be evaluated 
separately and combined, using the bilateral factor if 
applicable.  38 C.F.R. § 4.104, Diagnostic Code 7120, Note 
(1999).

The law provides that a disability rating in effect at the 
time the Rating Schedule is revised cannot be reduced due to 
the change in the Rating Schedule, unless an improvement in 
the veteran's disability is shown to have occurred.  38 
U.S.C.A. § 1155; see Fugere v. Derwinski, 972 F.2d 331 (Fed. 
Cir. 1992); 38 C.F.R. § 3.951(a) (1999).  The veteran's 
bilateral varicose veins were previously evaluated as one 
disability under the former regulations and rated as 20 
percent disabling.  The RO has stated that there is no 
evidence that the veteran's varicose veins have improved and, 
also, did not warrant an increased disability rating under 
the new criteria.

However, although the January 1999 examination report is 
quite brief, it may show improvement in the condition 
inasmuch as there is no mention of varicosities of the right 
leg, as were shown on the previous examination in April 1996.  
The veteran should be re-examined and the examining physician 
should be asked to review the prior records of treatment and 
examination regarding this disability to determine if the 
disability has undergone improvement.  

Furthermore, the Board finds that the veteran's claim for 
TDIU must also be remanded.  As the Board finds it necessary 
to remand his claim for further development regarding one of 
his service connected disabilities, the determination of 
whether he is entitled to TDIU, must await the outcome of 
that further development, and the possibility of an altered 
rating for the varicose vein disability.

Therefore, this claim is REMANDED to the RO for the 
following:

1.  The veteran should be scheduled for 
another examination of his varicose 
veins.  The examining physician should be 
asked to review the claims folder and to 
express an opinion regarding whether the 
veteran's disability has undergone an 
improvement, or worsening.  The examiner 
should be reminded that examination 
should address both lower extremities, 
even if findings regarding one are 
negative.

2.  Following completion of the above 
action the RO should re-evaluate the 
veteran's varicose vein disability, using 
the new rating criteria if necessary.

3.  Upon completion of the above items 
the RO should re-evaluate the veteran's 
claim for TDIU.

If the determination remains adverse the RO should provide 
the veteran and his representative a supplemental statement 
of the case and adequate time to respond.  The veteran's 
claim should then be returned to the Board for further 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JOHN FUSSELL
	Acting Veterans Law Judge
	Board of Veterans' Appeals



 



